883 F.2d 1026
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Douglas E. BILLINGS, Petitioner,v.TENNESSEE VALLEY AUTHORITY, Respondent.
No. 89-3042.
United States Court of Appeals, Federal Circuit.
July 11, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), No. SL03538810160, dismissing for lack of jurisdiction Douglas E. Billings' petition for review of TVA's refusal to restore him to duty, is affirmed on the basis of the board's June 16, 1988 Initial Decision.